    Case 3:20-cv-00676-CHB Document 30 Filed 04/07/21 Page 1 of 5 PageID #: 141




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

JAMIE KEENE,                                            )
                                                        )
        Plaintiff,                                      )   Civil Action No. 3:20-CV-P676-CHB
                                                        )
v.                                                      )
                                                        )
WELLPATH CORPORATION, et al.,                           )        MEMORANDUM OPINION
                                                        )            AND ORDER
        Defendants.                                     )

                                            *** *** *** ***

         This matter is before the Court upon a Fed. R. Civ. P. 12(b)(6) motion to dismiss filed by

Defendant Wellpath, LLC 1 [R. 14]. Plaintiff Jamie Keene filed a Response [R. 28], and Wellpath

replied. [R. 29] The matter is now ripe for decision. For the following reasons, the Wellpath’s

Motion to Dismiss will be granted.

                                                   I.

         This is a pro se prisoner civil-rights action. Plaintiff is incarcerated at Luther Luckett

Correctional Complex (LLCC). [R. 10, ¶ 3] Upon review of the complaint and amended

complaint pursuant to 28 U.S.C. § 1915A, the Court allowed Eighth Amendment claims to

proceed against Defendants “RN Courtney Forgy” and “ARNP Elaine Smith” in their individual

capacities. [R. 9] The Court also allowed an Eighth Amendment claim to proceed against

Defendant Wellpath, the employer of Defendants Forgy and Smith, based upon Plaintiff’s

allegations that Defendant Wellpath subjected him to cruel and unusual punishment by “failing

to adequately train its personnel.” [Id.; R. 10, ¶ 17]



1
 Wellpath, LLC was incorrectly named in the original Complaint as Wellpath Corporation. [See R. 1, p.
2; R. 15] The Court will refer to it as Wellpath, LLC or Wellpath.
 Case 3:20-cv-00676-CHB Document 30 Filed 04/07/21 Page 2 of 5 PageID #: 142




                                                   II.


        Under Rule 12(b)(6), to survive a motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The complaint need not

contain “detailed factual allegations,” yet must provide “more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. (citing Twombly, 550 U.S. at 555). In addition, “[a] pro

se complaint, however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). The duty to be less stringent with pro se complainants,

however, does not require the Court to “abrogate basic pleading essentials,” Wells v. Brown, 891

F.2d 591, 594 (6th Cir. 1989), nor to create a claim for a pro se plaintiff, Clark v. Nat’l Travelers

Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir.1975).


                                                  III.



                                                   2
 Case 3:20-cv-00676-CHB Document 30 Filed 04/07/21 Page 3 of 5 PageID #: 143




        The same analysis that applies to a § 1983 claim against a municipality applies to a

§ 1983 claim against a private entity that performs traditional state functions. See Street v. Corr.

Corp. of Am., 102 F.3d 810, 818 (6th Cir. 1996) (“‘Monell [v. New York City Dep’t of Soc.

Servs., 436 U.S. 658 (1978)] involved a municipal corporation, but every circuit to consider the

issue has extended the holding to private corporations as well.’” (citation omitted)). Further, the

Sixth Circuit has held that “[i]t is clear that a private entity which contracts with the state to

perform a traditional state function such as providing medical services to prison inmates may be

sued under § 1983 as one acting ‘under color of state law.’” Hicks v. Frey, 992 F.2d 1450, 1458

(6th Cir. 1993) (quoting West v. Atkins, 487 U.S. 42, 54 (1988)). Thus, private defendants like

Wellpath that have contracted to provide medical services to inmates at LLCC are afforded the

same analysis under § 1983 claims as municipalities.

        “A plaintiff raising a municipal liability claim under § 1983 must demonstrate that the

alleged federal violation occurred because of a municipal policy or custom.” Burgess v. Fischer,

735 F.3d 462, 478 (6th Cir. 2013) (citing Monell, 436 U.S. at 694). One way to prove an

unlawful policy or custom is to show a policy of inadequate training or supervision. See City of

Canton v. Harris, 489 U.S. 378, 387 (1989). To succeed on a municipal failure-to-train claim,

“[a] plaintiff must establish that the municipality, through its policymakers, failed to train or

supervise employees despite 1) having actual or constructive knowledge of a pattern of similar

constitutional violations by untrained employees . . . or 2) the fact that the constitutional

violation alleged was a patently obvious and ‘highly predictable consequence’ of inadequate

training.” Essex v. County of Livingston, 518 F. App’x 351, 355–56 (6th Cir. 2013) (internal

citation omitted).




                                                   3
 Case 3:20-cv-00676-CHB Document 30 Filed 04/07/21 Page 4 of 5 PageID #: 144




       In its Motion to Dismiss, Wellpath argues that Plaintiff’s allegation that it violated

Plaintiff’s rights by “failing to adequately train its personnel” is insufficient to state a claim upon

which relief may be granted under Twombly and Iqbal. [R. 14, pp. 4–5] In his Response, Plaintiff

argues that his failure-to-train allegation is sufficient to proceed at this time and that he will only

be able to be add more factual details about this allegation once he has engaged in discovery with

Wellpath and presented expert testimony regarding the medical care that he received. [R. 28, p.

3] In its Reply, Wellpath contends that Plaintiff cannot use pretrial discovery to cure an

insufficient claim, and the current facts alleged do not lead to a plausible claim. [R. 29, pp. 2–4]

       The Court agrees with Wellpath. There was a line of cases in the Sixth Circuit flowing

from Petty v. County of Franklin, 478 F.3d 341 (6th Cir. 2007), which indicated that civil-rights

plaintiffs asserting a Monell claim might not be held to the Twombly and Iqbal pleading

standards because, without discovery, it is difficult for such plaintiffs to know whether the

alleged policy or custom exists or what its contours might be. See, e.g., Estate of Romain v. City

of Grosse Pointe Farms, No. 14-12289, 2015 U.S. Dist. LEXIS 33919 (E.D. Mich. Mar. 18,

2015); Young v. City of Highland Park, No. 11-12780, 2011 U.S. Dist. LEXIS 126408 (E.D.

Mich. Nov. 2, 2011); Stack v. Karnes, 750 F. Supp. 2d 892, 899 (S.D. Ohio 2010); Medley v.

City of Detroit, No. 2:07-CV-15046, 2008 U.S. Dist. LEXIS 124554 (E.D. Mich. Sept. 6, 2008).

However, Petty’s abrogation was recognized by the Sixth Circuit in Bailey v. City of Ann Arbor,

which stated in no uncertain terms that “district courts may not rely on contrary language in Petty

[], which is inconsistent with the Supreme Court’s more recent and precedentially superior

decisions in Twombly and Iqbal.” 860 F.3d 382, 389 (6th Cir. 2017). This matter was also

addressed by Curney v. City of Highland Park, No. 11-12083, 2012 U.S. Dist. LEXIS 45121

(E.D. Mich. Mar. 30, 2012):



                                                   4
 Case 3:20-cv-00676-CHB Document 30 Filed 04/07/21 Page 5 of 5 PageID #: 145




          [T]his Court understands Twombly and Iqbal as requiring Plaintiff to allege some
          facts in his Complaint to support his conclusory allegation that Highland Park
          “fail[s] to adequately train and/or supervise its police officers.” Plaintiff cannot
          allege a municipal liability claim hoping that discovery will reveal facts to support
          the claim. A lawsuit is not a fishing expedition for a plaintiff to discover a claim
          against the defendant. However, if discovery related to Plaintiff’s claims against
          the individual officers uncovers facts supporting Highland Park’s liability for their
          conduct, Plaintiff then can pursue a lawsuit against the municipality or seek to
          amend his Complaint in this case.

Id. at *12–13 (internal citation omitted); see also Holliday v. Wells Fargo Bank, NA, 569 F.

App’x 366, 372 (6th Cir. 2014) (“It is well settled that a party cannot ‘use the discovery process

to obtain [the facts it needs to support its claim] after filing suit.’”) (alteration in original)

(quoting New Albany Tractor, Inc. v. Louisville Tractor, Inc., 650 F.3d 1046, 1051 (6th Cir.

2011)).

          In light of this jurisprudence, the Court concludes that Plaintiff’s allegation that Wellpath

“fail[ed]” to adequately train its personnel” is insufficient to state a claim upon which relief may

be granted under Twombly and Iqbal.

                                                   IV.

          For the foregoing reasons, IT IS HEREBY ORDERED as follows:

      1. Defendant Wellpath, LLC’s motion to dismiss [R. 14] is GRANTED.

      2. The Clerk of Court is DIRECTED to terminate Defendant Wellpath, LLC as a party to

          this action.

          This the 6th day of April, 2021.




cc:    Plaintiff, pro se
       Counsel of Record
A958.011


                                                    5
